Title: From James Madison to Thomas Jefferson, 13 May 1783
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. May 13. 1783.
Marbois lately took occasion in our family to complain of ungenerous proceedings of the British against individuals as well as against their enemies at large and finally signified that he was no stranger to the letter transmited to Congress which he roundly avered to be spurious His information came from Boston where [the] incident is said to be no secret but whether [it] be the echo of letters from Philadelphia or has transpired from the correspondence of Mr. Adams to his private friends is uncertain. This conversation passed during my absence in New Jersey but was related to me by Mr. Carrol
A project for a treaty of commerce with Britain has been reported by Secretary foreign affairs and is now in the hands of a committee The objects most at heart are first a direct trade between this country & the West Indies Second a right of carrying between the later and other parts of the British empire Thirdly a right of carrying from West Indies to all other parts of the world As the price of these advantages it is proposed that we shall ad[mit] British subjects to equal privileges with our own citizens As to the [first] object it may be observed that the bil[l] lately brought in British parliament renders it probable that it may be obtained without such a cession as to the second that it concerns eastern states cheifly and as to the third that it concerns them alone Whilst the privilege to be ceded will cheifly if not alone affect the southern states The interest of these seems to require that they should retain at least the faculty of giveing any encouragement to their own merchants ships or mariners which may be necessary to prevent relapse under scotch monopoly or to acquire a maritime importance The eastern states need no such precaution
Genl. Washington & Genl. Carlton have had an interview on the subject of arrangements for executing the provisional Treaty. It was interrupted by the sudden indisposition of the latter. In the conversation which took place he professed intentions of evacuating New York & all the posts in the U.S. held by British Garrisons as soon as possible, but did not authorize any determinate or speedy expectations. He confessed that a number of Negroes had gone off with the Refugees since the arrival of the Treaty, and undertook to justify the permission by a palpable & scandalous misconstruction of the Treaty, and by the necessity of adhering to the proclamations under the faith of which the Negroes had eloped into their service. He said that if the Treaty should be otherwise explained, compensation would be made to the owners and to make this the more easy, a register had been & would be kept of all Negroes leaving N.Y. before the surrender of it by the British Garrison. This information has been referred by Congs. to a Committee. But the progress already made in the discharge of the prisoners, the only convenient pledge by which fair dealing on the other side could be enforced, makes it probable that no remedy will be applied to the evil.
I have sent Mr. Randolph a pamphlet comprehending all the papers which are to be laid before the States relative to the National debt &c. and have desired him to let you have the reading [of] it. The fewness of the copies made it impossible for me to get one for each of you.
I am Dr Sir your sincere friend
J. Madison Jr.
